PER CURIAM.
The appellant seeks review of the summary denial of his motion under Florida Rule of Criminal Procedure 3.850 to vacate the judgments and sentences imposed upon him. The appellant’s motion was denied by the trial court on the ground that it was legally insufficient on its face. We affirm that ruling without prejudice to the appellant to seek relief in the trial court by the filing of a motion in substantial compliance with the requirements of Florida Rule of Criminal Procedure 3.850.
Affirmed.